Citation Nr: 0920064	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
condition.

2.  Entitlement to service connection for a bilateral hand 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to 
March 1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran expressed a desire for a travel board hearing 
before a Board member in her March 2007 VA Form 9.  In May 
2007, the Veteran was sent a letter regarding hearing 
opportunities available to her.  The Veteran's June 2007 
response to said letter noted that the Veteran wanted a 
hearing before the regional office hearing officer, but did 
not indicate that she had withdrawn her request for a travel 
board hearing before the Board.  The Veteran made a request 
for an informal DRO hearing in July 2007 which also failed to 
indicate that the Veteran intended to withdraw her request 
for a travel board hearing.  

In light of such circumstances, the Board concludes that 
there is an outstanding request for a travel board hearing 
before the Board.  As such hearing has not yet been 
conducted, this matter should be remanded to schedule the 
Veteran for a travel board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing per her March 2007 request.  
Appropriate notification should be given 
to the appellant and her representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




